DETAILED ACTION
Applicant’s arguments and claim amendments filed 4/25/2022, regarding the previous 35 USC 102 rejections of claims 1-12 have been fully considered but are not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 2014/0041826, hereinafter Takeuchi).
Regarding claims 1 and 2, Takeuchi discloses a power supply device for a vehicle comprising a battery for driving the vehicle (Abstract, para. 3, 16), an air conditioning device that carries out air conditioning of an interior of a vehicle compartment with electric power of the battery (air conditioner in para. 16, 17, 120 the air blowing by blower 45 into the vehicle compartment), a battery temperature regulating device that adjusts a battery temperature with the electric power of the battery (para. 56, 59, 120-123, 227-231 where the battery coolant circuit is the temperature regulating device that adjusts the battery temperature), and a control device that controls operation of the air conditioning device and the battery temperature regulating device (para. 112-115, 120, 227-231 where controller 13 operates both the air blower 45 and the cooling water pumps in the battery coolant circuit) , wherein the control device comprises an air conditioning control part that is fully capable of starting operation of the air conditioning device at an air conditioning start time preset by a user (para. 177, 227-231 where the AC device is set by the user/occupant and is controlled by controller 13), and a battery temperature control part that is fully capable of setting a battery temperature regulation start time at which operation of the battery temperature regulating device is started based on the air conditioning start time and a battery temperature (para. 177, 227-231 where the controller 13 regulates the air conditioner and the cooling circuit based on the start time) and wherein a duration of time when the battery temperature regulating device is operated and a duration of time when the air conditioning device is operated are fully capable of being partly overlapped each other.  (para. 144-147, 227-231 where the controller 13 regulates the air conditioner and the cooling circuit based on the start time where both the battery temperature regulating device (cooling water pumps) and the AC device (air blower) can be in operation at the same time (para. 144-147 show an example when both the battery cooling pump and the air blower are active during the same second summer running time)
Takeuchi further discloses wherein the battery temperature control part is fully capable of calculating a battery estimated temperature at the air conditioning start time based on a battery temperature at a time when the user has set the air conditioning start time and a period of time up to the air conditioning start time (controller 13 can calculate these values in. para. 112-115, 120, 227-231), calculates a battery effective capacity corresponding to the battery estimated temperature, and sets a battery temperature regulation start time so that the battery effective capacity exceeds a predetermined threshold value or a possible cruising distance calculated from the battery effective capacity exceeds a predetermined threshold value (controller 13 in para. 112-115, 120, 227-231). 
In claims 1 and 2, regarding the functional limitations of the control device including its air conditioner and battery temperature control parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 3 and 4, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the control device comprises a timing part, the timing part starts the air conditioning control part and the battery temperature control part with the setting of the air conditioning start time by the user as a trigger, when the timing part determines that the battery temperature regulation start time has arrived, the battery temperature control part starts operation of the battery temperature regulating device (para. 227-231 where the user sets the heat storage mode to on in which trigger is activated, the controller regulates the battery cooling circuit), and when the timing part determines that the air conditioning start time has arrived, the air conditioning control part starts operation of the air conditioning device (para. 227-231 where the user sets the heat storage mode to on in which trigger is activated, the controller regulates air conditioning fan).
In claims 3 and 4, regarding the functional limitations of the control device including its timing parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 5 and 6, Takeuchi discloses the power supply device for a vehicle according to claims 3 and 4 as shown above, and Takeuchi further discloses wherein the timing part is provided in a vehicle-mounted meter control device (the timing part in vehicle mounted controller 13 in para. 112-116).
Regarding claims 7 and 8, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the control device comprises a charging determination part that is fully capable determines whether or not the battery is connected to a charging facility and is being charged, and when the battery is being charged, the battery temperature control part adjusts a temperature of the battery to a predetermined maintained temperature and calculates a battery estimated temperature at the air conditioning start time based on the maintained temperature and a period of time up to the air conditioning start time. (para. 248-251 wherein the controller 13 detects if the battery is being charged or not and adjusts the AC fan and the battery cooling circuit accordingly).
In claims 7 and 8, regarding the functional limitations of the control device including its charging determination parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 9 and 10, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the control device comprises a communication part that acquires future atmospheric temperature information via external communication, and the battery temperature control part is fully capable of setting a battery temperature regulation start time while taking into consideration the future atmospheric temperature information. (para. 307, 308 wherein the controller considers weather forecast information to adjust the battery cooling circuit accordingly)
In claims 9 and 10, regarding the functional limitations of the control device including its communication parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 11 and 12, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the battery temperature control part is fully capable of setting the battery temperature regulation start time to an earlier time than the air conditioning start time (para. 227-231 where the controller 13 regulates the air conditioner and the cooling circuit based on the start time where the battery cooling pump can be activated before the AC fan).
In claims 11 and 12 regarding the functional limitations of the control device including its air conditioner and battery temperature control parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).

Response to Arguments
Applicant’s arguments and claim amendments filed 4/25/2022, regarding the previous 35 USC 102 rejections of claims 1-12 have been fully considered but are not persuasive. 
Regarding the 35 USC 102 rejection of claim 1, Applicant argues that Takeuchi differs from the amended independent claim 1 that heating or cooling of the battery needs to start before the pre AC therefore Takeuchi does not read on the new limitation (remarks pg. 8-9).  This argument is not persuasive because the battery temperature regulating device (cooling water pumps) and the AC device (air blower) can be in operation at the same time (para. 144-147 show an example when both the battery cooling pump and the air blower are active during the same second summer running time.  Furthermore, the limitations of “the battery temperature control part” of the controller/control device are currently worded to be just functional limitations.  It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding the 35 USC 102 rejection of amended claim 2 which is now an independent claim, Applicant argues that Takeuchi does not disclose the specific battery calculations of the battery temperature control part (remarks pg. 9-10).  This argument is not persuasive because the limitations of “the battery temperature control part” of the controller/control device are currently worded to be just functional limitations.  It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).  To overcome the art of record, the claim should be reworded to “wherein the battery temperature control part is programmed to calculate...”  However, a further search and consideration would be required.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729